DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claim 1-14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al., (US 2016/0101026).
	Pratt et al. teaches, “Apertured fibrous structures and more particularly aperture fibrous structures containing one or more fibrous elements, for example filaments, containing one or more fibrous element-forming materials and one or more active agents that are releasable from the fibrous element” (Abstract).
	The prior art provides one or more soluble filament-forming materials insofar as it teaches, “providing novel fibrous structures, for example soluble fibrous structures, comprising a plurality of fibrous elements, for example filaments” (p. 1, para. [0005]).
	The prior art forms an aqueous composition comprising the one or more soluble filament-forming materials insofar as it teaches, “the fibrous element-forming composition is an aqueous composition comprising one or more fibrous element-forming materials and one or more active agents” (p. 19, para. [0272]), wherein one or more active agents includes “an oral care active agent” (p. 5, para. [0099]), as per claims 11, 16, and on or more “surfactants” (Id; see also p. 8, para. [0131]), as per claim 12-13.
	Since the active agents are part of the fibrous-element forming composition (see p. 19 para. [0272]), the oral care active would have been present in part b of the method, as per claim 14.
	The aqueous composition is processed to produce a filament-forming composition insofar as the prior art teaches, “The fibrous element-forming composition may be processed at a temperature of from about 20°C. to about 100°C. . . . when making fibrous elements from the fibrous element-forming composition” (Id. at para. [0273]).  
The prior art teaches processing within an extruder, as per claim 6, insofar as it teaches, “The fibrous element-forming composition 22 extruded through the nozzles is surrounded and attenuated by generally cylindrical, humidified air streams supplied through the orifices to produce fibrous elements 10” (p. 21, para. [0301]), wherein “Attenuation air can be provided by heating compressed air form a source by an electrical-resistance heater” (Id. at para. [0302]).
	The prior art delivers the composition to one or more dies, as well as spinning the composition to form a plurality of soluble filaments insofar as it teaches, “In a fibrous element spinning process, the fibrous elements need to have initial stability as they leave the spinning die” (Id. at para. [0276]), wherein “the spinning die 26 may comprise a plurality of fibrous element-forming holes 32” (p. 21, para. [0300]).
	The soluble filaments are collected on a collection device for forming a fibrous structure, and subjected to pressure to form a depression in the fibrous structure insofar as the prior art teaches, “apertures may be imparted to a fibrous structure during forming of the fibrous structure on a collection device, such as a patterned belt, that has features, for example depressions and/or protrusions that impart apertures to the fibrous structure upon the fibrous elements contacting the collection device during formation” (p. 12, para. [0181]).  Here, the protrusion suffices as a “raised member”, as per claim 18 (see also Figures 11A or 11C). 
	The compositions are subject to one or more converting operations, as per claim 2, insofar as the prior art teaches die cutting during a test protocol (p. 26, para. [0367]).
	Suitable filament-forming material comprises “polyvinyl alcohol” (p. 16, para. [0236]), as per claims 3-4.
	The aqueous solvent for the fibrous element-forming compositions comprise “water” (p. 6, para. [0110]), as polar solvent, which may be present “to about 60%” (p. 22, para. [0307]), as per clam 5.
	The prior art teaches a. providing one or more soluble filament-forming materials, b. forming an aqueous solution comprising the filament-forming materials, c. processing the aqueous composition, d. delivering the composition to one or more dies, e. spinning the composition, f. collecting the soluble filaments on a collection device, and g. applying pressure to the fibrous structure to form a depression in the fibrous structure.

Pratt et al. does not teach adding a nonfibrous composition to the depression in the fibrous structure, wherein the nonfibrous composition is greater in weight percentage, by weight of the oral care article, than the fibrous composition.

However, Pratt et al. defines “active agent” as “an additive that produces an intended effect in an environment external to fibrous element and/or soluble fibrous structure comprising the fibrous element of the present, such as when the fibrous element is exposed to conditions of intended use of the fibrous element and/or soluble fibrous structure comprising the fibrous element” (p. 8 para. [0131]).
Since active agents include oral care active agents the intended effect or use would have been oral care.  Thus, it would have been reasonable for the artisan to add the fibers to an oral care composition, e.g. a dentifrice, which would have provided a nonfibrous composition greater in weight percentage than the fibrous composition to the depression in the fibrous structure.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a nonfibrous composition to the depression in the firbrous structure, wherein the nonfibrous composition is greater in weight percentage, by weight of the oral care article, than the fibrous composition.  The artisan would have been motivated to add the fibers of Pratt et al. to an oral care composition to produce the intended effect/use, i.e. oral care, in an environment external to fibrous element and/or soluble fibrous structure comprising the fibrous element of the present.

Concerning claims 7-10, the screw speed, wet and dry throughput, and exit pressure, are properties associated with the type of equipment used in the method.  It would have been within the purview of the artisan to determine the proper screw speed, wet and dry throughput, and exit pressure for extrusion of the filaments of Pratt et al. 
It is well settled, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).  In this case the prior art provides general conditions, i.e. “The fibrous element-forming composition 22 extruded through the nozzles is surrounded and attenuated by generally cylindrical, humidified air streams supplied through the orifices to produce fibrous elements 10” (p. 21, para. [0301]). Determining the optimum screw speed, wet and dry throughput, and exit pressure would have been made through routine experimentation.


2) Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al., (US 2016/0101026, cited in IDS) as applied to claims 1-14, 16, 18 above, and further in view of Rajaiah et al., (US 2002/0187108, cited in IDS).
Pratt et al., which is taught above, differs from claims 16 and 18 insofar as it does not provide specific examples of oral care actives, e.g. fluoride ion source.
 Rajaiah et al. teaches oral care kits and compositions.  The reference teaches, “The oral care actives incorporated within the composition . . . can be selected from the group consisting of . . . fluoride ion sources . . . (p. 1, para. [0008]).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to include fluoride ion sources as oral care active in the compositions of Pratt et al. since fluoride ion sources are recognized in the art as suitable oral care actives, as taught by Rajaiah et al.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Baig et al. US 2019/0343737 (cited in IDS).  Baig et al. is pertinent for teaching fibrous oral care compositions, e.g. dentifrices (p. 2, para. [0017]) comprising “a fibrous composition and/or a nonfibrous composition” (p. 4, para. [0052]), wherein “[t]he fibrous composition can comprise one or more web layers. The one or [sic] web layers can comprise on or more filaments” (Id. at para. [0052]). “The web can comprise two or more filaments wherein the filaments release the oral care actives at different rates” (p. 5, para. [0057]). 



Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-20 of copending Application No. 16/250,484 in view of Pratt et al., (US 2016/0101026). The instant application and the ‘484 application both claim a process for making a fibrous structure via the steps of a. providing one or more soluble filament-forming materials, b. forming an aqueous solution comprising the filament-forming materials, c. processing the aqueous composition, d. delivering the composition to one or more dies, e. spinning the composition, f. collecting the soluble filaments on a collection device and providing an article of manufacture, h. packaging the articles of manufacture.  Here, “packaging” is tantamount to adding a nonfibrous composition to the depression in the fibrous structure. 
However, the ‘484 application differs insofar as it does not claim applying pressure to form a depression in the fibrous structure.
Pratt et al. teaches adding apertures, which manifest as depressions, in the fibrous structures such that the structures “are at minimum perceived by consumers as exhibiting improved dissolution properties and/or actually exhibit improved dissolution properties than known fibrous structures comprising filaments comprising filament-forming materials” (p. 1, para. [0007]).
It would have been obvious to add depressions to the fibers of the ‘484 application for the purpose of exhibiting perceived and/or actual improved dissolution properties, as taught by Pratt et al.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612